Citation Nr: 0940545	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1943 to July 
1945.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which granted service 
connection for posttraumatic stress disorder and assigned a 
30 percent rating, beginning on March 15, 2006.  

The Board notes that the September 2006 rating decision also 
denied entitlement to service connection for hearing loss, 
tinnitus, a knee disability, and a back disability.  The 
Veteran was notified of this decision in September 2006 and 
he did not perfect an appeal of these issues.  Thus, these 
issues are not before the Board for appellate consideration.  
See 38 C.F.R. § 20.200.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is evidence of record which tends to show that the 
service-connected PTSD may have worsened since the July 2006 
VA examination.  In an October 2008 statement, the Veteran's 
spouse stated that the Veteran was getting forgetful and 
incoherent and was doing inappropriate things.  She stated 
that the Veteran sat in his chair for most of the day and 
stared at a television which was not on.  She also stated the 
Veteran had no friends and that he talked about the war 
constantly.  The Veteran's spouse described him as being 
depressed and having nervous attacks quite often.  She also 
stated that the Veteran did not comprehend anything he was 
told.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the posttraumatic stress disorder.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a 
psychiatric examination to determine the 
severity of the service-connected 
posttraumatic stress disorder.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should identify all symptoms 
and functional impairment due to the 
posttraumatic stress disorder (i.e., 
distinguish the symptoms attributable to 
posttraumatic stress disorder only versus 
those attributable to non-service-
connected psychiatric disorder(s)).  A 
complete rationale for any opinions 
expressed should be provided.  

2.  Following completion of all indicated 
development, readjudicate the Veteran's 
claim in light of all the evidence of 
record.  If the benefit sought on appeal 
is not granted, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

